COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-06-167-CV
 
 
IN RE DAVID L. SMITH                                                            RELATOR
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator's petition for writ of mandamus and/or prohibition
and is of the opinion that relief should be denied.  Accordingly, relator's petition for writ of
mandamus and/or prohibition is denied.
Relator
shall pay all costs of this original proceeding, for which let execution issue.
 
PER CURIAM
 
 
PANEL A: CAYCE, C.J.; LIVINGSTON and HOLMAN, JJ.
 
DELIVERED: 
May 22, 2006




    [1]See
Tex. R. App. P. 47.4.